SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1222
CA 15-01740
PRESENT: SMITH, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


TRAVIS KEEGAN, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

BRONWEN L. KEEGAN, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


PAUL M. DEEP, UTICA, FOR DEFENDANT-APPELLANT.

LUCILLE M. RIGNANESE, ROME, FOR PLAINTIFF-RESPONDENT.

JOHN G. KOSLOSKY, ATTORNEY FOR THE CHILDREN, UTICA.


     Appeal from an order of the Supreme Court, Oneida County (Joan E.
Shkane, A.J.), entered January 13, 2015. The order, inter alia,
granted primary physical custody of the parties’ children to
plaintiff.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    February 3, 2017                    Frances E. Cafarell
                                                Clerk of the Court